Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Claim Rejections - 35 USC § 103

Claims 1-6, 9-16, 19-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US Patent no. 9167913) in view of Valiulis et al (US Publication 2014/0197953).  Hardy discloses a product management system comprising a housing (volume interior of 140 and 206, figure 11) and a flip window (140, figure 11) mounted to the housing and movable from a closed and open positions wherein the flip window (140) is sufficiently transparent “to permit or prevent the product on the shelf to be visible to a consumer or stock person” (column 17, lines 64-66).  
However, Hardy does not disclose sensor configured to generate a signal indicating when the flip window is in the open position and a notification device configured to obtain the signal; and provide a notification that the flip window has not been in the open position for a predetermined time period.  
Valiulis teaches in a product management and securement system, comprising: multiple product display systems (figure 1), each product display system comprising at least one support structure (18, figure 2) having a first end and a second end, the at least one support structure configured to be removably coupled to a surface at the first end, and wherein the at least one support structure is configured to support one or more hanging products (19) that are added to, and removed from, the second end of the at least one support structure; a retaining wall (16 and 13, figure 2 or 116 and 113, figure 7) mounted above the at least one support structure (18); a  barrier/flip window (24) mounted to the retaining wall, wherein: the  barrier/flip window is movable between an open position (dashlines of  barrier/flip window 24 or 124, figures 3 and 7) and a closed position (solid lines of  barrier/flip window 24 or 124, figures 3 and 7); the  barrier/flip window, when in the closed position, substantially obstructs access to the at least one support structure; a sensor (13) attached to each product display system and configured to generate a signal indicating movement of the  barrier/flip window from the closed position to the open position;  - 102 -Atty. Docket No.: 011610.00923 a processor (50) attached to each product display system and configured to receive information from the sensor regarding movement of the  barrier/flip window, and configured to provide an audible notification upon receiving the signal indicating movement of the  barrier/flip window; a transmitter (paragraph [0013]) attached to each product display system configured to emit a wireless signal to a remote processing device regarding movement of the  barrier/flip window; and a remote processing device (60) configured to receive the signals sent from the transmitters associated with the multiple product display systems, wherein the remote processing device is configured to provide an audible notification  (paragraph [0045]) upon receiving at least one signal from at least one of the transmitters; wherein the remote processing device is configured to provide an audible notification (12) upon receiving at least one signal from at least one of the transmitters indicating at least one of the  barrier/flip windows has not been in the closed position for a predetermined time period (paragraph [0008]); wherein the audible notification (112, figure 7) is mounted to the retaining wall (117, figure 7) and where the notification can be visual notification (visible light, see pararagraph [0011]).    
It would have been obvious to one of ordinary skilled in the art to have modify the product management and securement system of Hardy such that there are provided sensor configured to generate a signal indicating when the flip window is in the open position and a notification device configured to obtain the signal; and provide a notification that the flip window has not been in the open position for a predetermined time period as taught by Valiulis as a theft prevention means
Additionally regarding claims 5 and15, in the Hardy and Valiulis combination,   Valiulis’s audible notification (12, 112) is mounted on the retaining wall.  It would have been obvious to one of ordinary skilled in the art to have mounted theft notification on the support structure, the surface, or proximity to the barrier/flip window since such positioning of such notification at a particular area can be achieved without undue experimentation.
Further regarding claims 27 and 29, in the Hardy and Valiulis combination,   Valiulis teaches the sensor may be a light sensor (532, figure 12).
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US Patent no. 9167913) in view of Valiulis et al (US Publication 2014/0197953) as applied to claims 1 and 11 above, and further in view of Christianson (US Patent no. 9576417).    Hardy and Valiulis combined discloses all the claimed features of applicant’s invention except for the sensor comprising an accelerometer.   Christianson teaches in a product management and securement system where sensors such as accelerometer or light sensor are commonly used (column 6, lines 35-37).  It would have been obvious to one of ordinary skilled in the art to have modify the sensor of Hardy and Valiulis combined such that it is of accelerometer as taught by Christianson.  
 Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. Applicant argues that Valiulis does not disclose a flip window obstructing access to a housing as amended.   However, in the above new grounds of rejection.  Hardy discloses a product management system comprising a housing (volume interior of 140 and 206, figure 11) and a flip window (140, figure 11) mounted to the housing and movable from a closed and open positions wherein the flip window (140) is sufficiently transparent “to permit or prevent the product on the shelf to be visible to a consumer or stock person” (column 17, lines 64-66).  The combination of Hardy in view of Valiulis discloses a housing with a flip window and a sensor with notification system thereof as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc